Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 30 June 2016. It is noted, however, that applicant has not filed a certified copy of the GB1611428.2 application as required by 37 CFR 1.55.
 
 Claim Objections
Claim 1 is objected to because of the following informalities: please replace the comma at the end of lines 21 & 25 with a colon (e.g. “configured to:” and “plants by:”). Claim 1, line 27, the phrase “at least one of,” should also end in a colon, not a comma (--at least one of:--).  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cleaning station” and “watering station configured to, irrigate…, collect run off…, and purify…” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 13, each phrase “the tray” and “the carriage” renders the claim vague because claim 1 indicates a plurality of each of these components. It is recommended to replace each with --one of the plurality of--, or similar language. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 12, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 104351033, “Huang”), Ohara et al. (US 20150282437, “Ohara”), Nagadome et al. (US 20150000191, “Nagadome”), Davis (US 3824736), Hassle (US 20130104453). 
For Claim 1, Huang discloses a soilless plant growing system (the intelligent micro-sterile plant factory, as illustrated in Figures 1-7, with nutrient solution), comprising: 
a conveyor (conveying device 52) for moving plants around a closed loop (Fig. 4), wherein the conveyor is a floor-mounted conveyor (the conveyor device 52 are mounted to the floor via support rods 53; alternatively, the conveyor device 52 is indirectly connected with an underlying floor surface, underneath of the cabinet);
a clean room (cabinet body 10) in which the conveyor is located (Fig. 4), wherein the clean room is a growing room held at a first set of environmental conditions (note that at least the air supply and the pressurized environment, addressed below, constitute “a first set of environmental conditions” under the broadest reasonable interpretation), provided with a filtered air supply (“sterile air filter” [0017]), and held at a pressure above ambient atmospheric pressure (“external pressure difference detecting device set on the cabinet body through automatic control of the cabinet body internal pressure greater than the external pressure” [0017]);
a crop handling area (61) separate from the culture area (clearly illustrated in Fig. 4, the culture area 62 is separate from the collection region 61, [0029]);
at least one tray (planting tray 51) configured to be mounted on the conveyor for movement thereon [0027], each tray configured for growing at least one plant in the absence of soil (the system of Huang discusses the nutrient solution circulating device [0014] and does not discuss earth, dirt, soil, or any other substrate present in the system; it is further noted that the trays 51 of Huang are configured for soilless cultivation, in that they have space for holding and cultivating plants); and
at least one watering station configured to irrigate the plants on each carriage as the carriage is passed adjacent to the watering station (as discussed in [0031] the nutrient solution would be provided by nozzles when trays pass by).
Huang is silent to the least one tray configured to be received on each of a plurality of carriages; 
the crop handling area being separate from the clean room, wherein the crop handling area is held at a second set of environmental conditions different from the first set of environmental conditions and including a light level of substantially zero;
an automated carriage apparatus including a spur line configured to move a carriage of the plurality of carriages to the crop handling area from the clean room, wherein the automated carriage apparatus is configured to remove one of the plurality of carriages from the conveyor and/or insert one of the carriages onto the conveyor;
a cleaning station adjacent to the spur line for cleaning the carriages;
an automated tray apparatus configured to remove the tray from the carriages and/or insert the tray onto the carriages; and
at least one watering station configured to, 
collect water run-off from the plants, and 
purify the water run-off collected from the plants by, 
filtering, and 
at least one of, chemically purifying, UV light purifying, and living organism purifying.
Ohara, like prior art above, teaches a plant cultivation device (title, disclosure), further comprising at least one tray (110) configured to be received on each of a plurality of carriages (each cultivation rack 120, Figs. 1-2, is movable along the track 134, [0072]); 
an automated tray apparatus (130) configured to remove the tray from the carriages and/or insert the tray onto the carriages (as discussed in [0091-93], the trays 110 are moved automatically through a variety of steps).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the trays and conveying system of Huang by using carriages and associated trays, and automating the cultivation steps, as taught by Ohara, in order to scale up the system, thus providing an increased yield for any user-chosen plant type in any quantity, as is well known in the art. Such a modification would have been further obvious since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Nagadome, like prior art above, teaches a plant cultivation device (title, disclosure) further comprising a conveyor for moving plants along a closed loop (noting paragraphs [0076-78], each circular conveyor loop formed by a plurality of growth conveyors 102 and the path that each container 200 travels), and 
an automated carriage apparatus including a spur line (103 cooperating with 107), configured to move a carriage of the plurality of carriages (one of the containers 200 circulating on 102) from one area to another, wherein the automated carriage apparatus is configured to remove one of the plurality of carriages from the conveyor (each container of the plurality of containers is configured to be moved to and from 103/107) and/or insert one of the carriages onto the conveyor (as discussed in [0065-67] as it pertains to the circulating conveyor embodiment represented by Fig. 6 and further detailed in [0076-78]: working conveyor 103 is connected at one end to carry-in and carry-out conveyor 107, so the cooperation between 103 & 107 is configured to move the plant containers between areas and from the circulating path formed between adjacent rows 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the conveyor system of the above-modified reference by adding an automated carry-in and carry-out conveyor as taught by Nagadome, in order to provide seamless movement of the plant growth device, and allowing for one person to oversee more than if done by hand, as is a well-known benefit of automation.
Davis, like prior art above, teaches a plant cultivation system (title, disclosure), further comprising a crop handling area (42) being separate from a cultivation room (40), wherein the crop handling area is held at a second set of environmental conditions different from the first set of environmental conditions and including a light level of substantially zero (Column 3, line 61- Col. 4, line 2);
a cleaning station adjacent to a service and tray return path for cleaning the carriages (as clearly illustrated in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the cultivation system of Huang with distinct, modular areas to provide the associated growth benefits for light/dark cycles (see Col. 2, line 65-Col. 3, line 30. Davis). 
Additionally, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the spur/maintenance area of the above-modified reference with a cleaning station as further taught by Davis, in order to provide an area to maintain the cleanliness of the operation, leading to the overall health of succeeding generations of plants. 
Hassle, like prior art above, teaches a plant growing and conveying system (title, disclosure), further comprising a watering system [0026-27] configured to 
collect water run-off from the plants [0027 & 0046], and 
purify the water run-off collected from the plants by, 
filtering (“mechanical filter,” [0049] and as succinctly laid out in claim 5), and 
at least one of, chemically purifying, UV light purifying (“A UV filter,” [0049] & claim 5), and living organism purifying.
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the watering station of the above-modified reference with the ability to collect and recycle run-off water as taught by Hassle, such that “the watering may be performed more economically,” [0047], and thus not waste resources.
For Claim 13, the above-modified reference in accordance with claim 1 teaches, in the normal operation, a method of growing a plant in the absence of soil (in normal operation of the intelligent micro-sterile plant factory, as illustrated in Figures 1-7, with nutrient solution, Huang), the method comprising: 
providing a soilless plant growing system of claim 1 (see rejection of claim 1);
placing a plant on the tray (in normal operation, plants are placed on the trays 51, Huang);
placing the tray on the carriage (the modification in light of Ohara, the racks 120 carry trays 110);
placing the carriage on the conveyor (the rack 120, Ohara as it cooperates with track 134, modifying the conveyor device 52 arrangement of Huang);
moving the carriage on the conveyor around the closed loop (closed loop of the conveying device 52, Huang);
providing the clean room with a filtered air supply (provided by the “sterile air filter” [0017], Huang); and
holding the clean room at a pressure above ambient atmospheric pressure (“external pressure difference detecting device set on the cabinet body through automatic control of the cabinet body internal pressure greater than the external pressure” [0017], Huang).
For Claim 3, the above-modified reference teaches the soilless plant growing system of claim 1, and the above combination renders obvious wherein each carriage is removably replaceable on the conveyor (for instance, each rack 120 of Ohara is illustrated as the same; each of these racks being capable of removal and replacement from the overall system).
For Claim 4, the above-modified reference teaches the soilless plant growing system of claim 1, and the above combination renders obvious wherein the plurality of carriages are arranged in a first order on the conveyor (A then B, for instance, in the above system), and wherein the plurality of carriages are re-orderable on the conveyor into a second order (B then A, in the above system; the above-modified system being capable of handling such a change).
For Claim 6, the above-modified reference teaches the soilless plant growing system of claim 1, and Huang further discloses further comprising lighting disposed adjacent to the conveyor, and configured to be stationary with respect thereto, such that each carriage passes the lighting as the carriage passes around the closed loop (“an illumination device arranged in the cabinet body” per the Abstract).
For Claim 12, the above-modified reference teaches the soilless plant growing system of claim 1, and Huang further discloses further comprising at least one sensor configured to determine the maturity of plants present in a tray (“the detection zone 59 through the detection area of the camera to observe 59 judging planting of vegetable growth in 51,” [0029]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Ohara, Nagadome, Davis, and Hassle as applied to claims 1, 3, 4, 6, 12, & 13 above, and further in view of Kertz (US 20080274494).
For Claim 5, the above-modified reference teaches the soilless plant growing system of claim 1, and Huang further discloses wherein the clean room comprises light-transmissible windows (discussed as a transparent cabinet, [0015]) and configured to diffuse incoming light (wherein the windows of Huang diffuse at least a little light, even being transparent, since they are of a transparent material, they must diffuse/absorb a portion of the light transmitted).
Kertz, like prior art above, teaches a growing device (title, disclosure), further comprising polycarbonate as an example of a clear material well-known in the art [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the material of the cabinet of the above-modified reference with polycarbonate as taught by Kertz, in order to use a well-known, available material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Response to Arguments
Applicant’s arguments with respect to present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643